The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 1-32, 36, 39, 42-46, and 49 are cancelled.  Claims 33-35, 37-38, 40-41, 47-48 and 50-57 are pending and under examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.

Priority
The instant application is a national stage entry of PCT/US18/41163 filed on 7/7/2018, which claims priority to US provisional application 62/530,045 filed on 7/7/2017.   

Objection and Rejections Withdrawn
	The rejection under USC 112(b) over claim 57 for lack of antecedent basis is withdrawn per applicant’s amendment to correct this issue.  
	The rejection under USC 103 over Man and Kaiser is withdrawn per applicant’s arguments regarding PVP of Kaiser affecting the characteristics of PEG.  However, Man continues to teach PEG for its formulations, and thus, a rejection under USC 103 over Man is provided below.
	As these rejections are withdrawn, the arguments toward these rejections are now moot.  

New Rejection – As Necessitated by Amendments
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38, 40, 56 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 38, 56, and 57 are indefinite for the use of “comprising” when in dependence to claims 33 and 54 using “consisting essentially of” as the transition phrase. In certain circumstances, the use of “consisting essentially of” will close the claim to components that would affect the basic and novel characteristics of the claimed composition.  Although the claims will be read as “comprising” for the purpose of this examination until the applicant provides a showing of how certain agents of the prior art affect the novel and basic characteristics of the claimed composition, the use of “comprising” in the dependent claims may reopen the claims to other agents at the point when the “consisting of essentially of” transition phrase is given weight.   Applicant may amend claims 33 to allow water as an optional component and amend claim 56 to include water or a short chain alcohol as an optional component within the claim.  Applicant may cancel the claims.  Applicant may also revert claims 33 and 54 back to “comprising”.  
	Claim 40 is rejected as being dependent on an indefinite claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Maintained Rejection – Modified As Necessitated by Amendments
Claims 47, 48, 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Man US 2010/0108942 and Molnar US 20150133359.   
Claim 47 uses “comprising” as the transition phrase, and thus, allows the claim to contain other components known in the prior art.  Thus, “a stabilizing agent consisting of one or more magnesium salts capable of forming a magnesium salt of peracetic acid” is one type of stabilizing agent that would exist in the composition, but there may be other types of stabilizing components.   
The recitation of “magnesium salt capable of forming a magnesium salt of the peroxycarboxylic acid” will be met if the prior art teaches magnesium salts of the instant claims. Since Man teaches such magnesium salts in formulations with peroxycarboxylic acids, the magnesium salts of peroxycarboxylic acid will be formed.  
In part b of new claim 47, the mixed formulation with ingredients in concentration ranges is one part of the total composition.  Thus, the concentrations of the ingredients in the mixed formulation will become diluted when adding in items a, c, d and any other ingredients that might be present in the coating composition.  There is no limitation on how much of the mixed formulation is added into the total coating composition.   
Man teaches a stabilizing peracid composition with a metal salt (abstract).  Thus, the stabilizing formulation is shelf-stable, or storage stable.  Man teaches the peracid in a group that contains peroxyacetic acid and other related peroxycarboxylic acids (claims 1 and 2 of Man).  Man teaches magnesium acetate tetrahydrate and other magnesium salts (claim 4 of Man).  Man teaches hydrogen peroxide (paragraphs 90 and 91) as oxidizing agents.  Man teaches acetic acid (paragraph 85) as an organic acid.  Man teaches the use of a solidification agents like polyethylene glycol (PEG) (paragraph 102-103) in order to maintain the compositions in solid form.  Man teaches the metal salt that includes magnesium salts at 0.01 to 10 wt% or 0.05 to 5 wt% of the composition (paragraph 63-67).  Man teaches that the peracid composition retains at least 90% of the initial equilibrium of peracid level for about 1 year at room temperature (claim 28 of Man).  Man teaches water or alcohols (genus that includes ethanol, isopropanol and methanol; ethanol often referred to as alcohol) for the formulations (paragraphs 133-134 and 97).  Alcohol is taught as a defoamer.  Man teaches the addition of additional functional ingredients like the solidification agents and thickening agents (another type of agent that further solidifies formulations) (paragraph 94) and the amount of thickening agent at about 0.1 to 5 wt% of the composition (paragraph 100).  Man teaches “Contacting can include any of numerous methods for applying a composition, such as spraying the composition, immersing the object in the composition, foam or gel treating the object with the composition, or a combination thereof” (paragraphs 135 and 149-150).  Thus, the object or surface of an object is being coated by the application by spraying, immersing or gel treating in teachings of Man.  Man teaches 0.0005-20 wt% of one or more percarboxylic acids (paragraph 80).  Man teaches about 10-95 wt% carboxylic acid like acetic acid (paragraphs 83-85).  Man teaches 0.001 to 99 wt% of oxidizing agent liker hydrogen peroxide (paragraph 88).   Man teaches the oxidizing agents can have antimicrobial activity (paragraphs 87 and 135).  Man teaches cleaning and sanitization of containers, facilities and equipment (paragraph 143).
In regards to alcohols, Man provides that alcohols would be used in the formulations.  This genus would encompass common alcohols like methanol, ethanol and isopropanol.  
Man teaches coating compositions with the claimed components like magnesium salt, hydrogen peroxide, acetic acid, and peracetic acid (percarboxylic acid) and provides for use of PEG in such formulations as a solidifying agent.  
Man does not teach 20 to 30 wt% of polyethylene glycol as required in claim 47 after amendment.  
Molnar teaches a concentrated cleaning formulation with polyethylene glycol as a first component in the concentration of 10 to 25 wt% or 15% to 25 wt% of the formulation (abstract and claims 1 and 2 of Molnar and paragraphs 58 and 59).  Molnar allows for additives to be added (paragraph 81).  
One of ordinary skill in the art at the time of instant filing would have formed stabilized peracid compositions by the teachings of Man and Molnar and further added solidifying agents like PEGs in order to further solidify the formulation after application as Man provides for this function for PEG in its teachings.  In regards to claim 36, this is a function of the composition after it is applied to an object for coating.  Since Man provides for such a formulation with peracetic acid, magnesium salts and water, it is more than capable of forming a salt with magnesium and peracetate when solidified.  Note this limitation is a function of the formulation being claimed.  As Molnar provides for an overlapping concentration of polyethylene glycol that is useful for cleaning composition, these concentrations would be used by one of ordinary skill in the art with a reasonable expectation of success of obtaining a formulation of the instant claims.

Claims 33-35, 37-38, 40-41, and 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over Man US 2010/0108942.  
“Consisting essentially of” will be read as “comprising” for the purpose of this examination until there is a showing how additional agents of the prior art will affect the basic and novel characteristics of the claimed composition.  
The recitation of “magnesium salt capable of forming a magnesium salt of the peroxycarboxylic acid” will be met if the prior art teaches magnesium salts of the instant claims. Since Man teaches such magnesium salts in formulations with peroxycarboxylic acids, the magnesium salts of peroxycarboxylic acid will be formed.  
The composition of claims 33, 47 and 54 uses “comprising” as the transition phrase, which allows additional additives in the composition.  
The phrase “a stabilizing agent consisting of one or more magnesium salts capable of forming a magnesium salt of the peroxycarboxylic acid” will be met by the teaching of a magnesium salt that can offer magnesium ions in solution.  
The phrase “a film-forming agent consisting essentially of poly(ethylene glycol)” will be met when the prior art teaches poly(ethylene glycol) in the composition.  
In part b of new claim 47, the mixed formulation with ingredients in concentration ranges is one part of the total composition.  Thus, the concentrations of the ingredients in the mixed formulation will become diluted when adding in items a, c, d and any other ingredients that might be present in the coating composition.  There is no limitation on how much of the mixed formulation is added into the total coating composition.   
Man teaches a stabilizing peracid composition with a metal salt (abstract).  Thus, the stabilizing formulation is shelf-stable.  Man teaches the peracid in a group that contains peroxyacetic acid and other related peroxycarboxylic acids (claims 1 and 2 of Man).  Man teaches magnesium acetate tetrahydrate and other magnesium salts (claim 4 of Man).  Man teaches hydrogen peroxide (paragraphs 90 and 91) as oxidizing agents.  Man teaches acetic acid (paragraph 85) as an organic acid.  Man teaches the use of a solidification agents like polyethylene glycol (PEG) (paragraph 102-103) in order to maintain the compositions in solid form.  Man teaches the metal salt that includes magnesium salts at 0.01 to 10 wt% or 0.05 to 5 wt% of the composition (paragraph 63-67).  Man teaches that the peracid composition retains at least 90% of the initial equilibrium of peracid level for about 1 year at room temperature (claim 28 of Man).  Man teaches water or alcohols (genus that includes ethanol, isopropanol and methanol; ethanol often referred to as alcohol) for the formulations (paragraphs 133-134 and 97).  Alcohol is taught as a defoamer.  Man teaches the addition of additional functional ingredients like the solidification agents and thickening agents (another type of agent that further solidifies formulations) (paragraph 94) and the amount of thickening agent at about 0.1 to 5 wt% of the composition (paragraph 100).  Man teaches “Contacting can include any of numerous methods for applying a composition, such as spraying the composition, immersing the object in the composition, foam or gel treating the object with the composition, or a combination thereof” (paragraphs 135 and 149-150).  Thus, the object or surface of an object is being coated by the application by spraying, immersing or gel treating in teachings of Man.  Man teaches 0.0005-20 wt% of one or more percarboxylic acids (paragraph 80).  Man teaches about 10-95 wt% carboxylic acid like acetic acid (paragraphs 83-85).  Man teaches 0.001 to 99 wt% of oxidizing agent liker hydrogen peroxide (paragraph 88).   Man teaches the oxidizing agents can have antimicrobial activity (paragraphs 87 and 135).  Man provides for alcohols as defoamers (paragraph 97) and water (paragraph 133).  Man also teaches peroxyacetic acid is a liquid having an acrid odor at higher concentrations and is freely soluble in water, alcohol, ether, and sulfuric acid (paragraph 78).  Man teaches cleaning and sanitization of containers, facilities and equipment (paragraph 143). Man teaches water  (paragraphs 133-134).  
In regards to alcohols, Man provides that alcohols would be used in the formulations.  This genus would encompass common alcohols like methanol, ethanol and isopropanol.  
Man teaches coating compositions with the claimed components like magnesium salt, hydrogen peroxide, acetic acid, and peracetic acid (percarboxylic acid) and provides for use of PEG in such formulations as a solidifying agent.  
One of ordinary skill in the art at the time of instant filing would have formed stabilized peracid compositions by the teachings of Man and further added solidifying agents like PEGs in order to further solidify the formulation after application as Man provides for this function for PEG in its teachings.  As the concentration of PEG is not limited in Man, it would include all amounts effective for solidifying to different degrees. Since the claims allow for up to 95 wt% of acetic acid or up to 99% of hydrogen peroxide, the amount of PEG would be limited to within the range of up to 30 wt% in some embodiments of Man.   

Claims 47, 48, 50, 51 and 57 in addition to Claims 33-35, 37-38, 40-41, and 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over Man US 2010/0108942 and Bolduc US 20130018097.  
Man teaches the claims as discussed above.  
Man does not teach PEG at 20 to 30 wt% or alcohols of claim 57.  
Bolduc teaches a composition with peracids and ethanol (abstract).  Bolduc teaches a composition with carboxylic acid, percarboxylic acid and hydrogen peroxide (claim 1 of Bolduc).  Bolduc teaches PEG as a solidification agent at amounts of 20 to 30wt% (paragraphs 166-175).  Bolduc teaches alcohols like ethanol and isopropanol (paragraph 178).  
	One of ordinary skill in the art at the time of instant filing would have included alcohols like ethanol and isopropanol of Bolduc into formulations of Man with the expectation that the peracids will be more effective at lower concentrations (see abstract of Bolduc).  Thus, there was a reasonable expectation of success in obtaining a peracid composition with better effectiveness by the combined teachings of Man and Bolduc.  

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33-35, 37-38, 40-41, 47-48 and 50-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10, 13-16, 18-20 of copending Application No. 16/780,581 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘581 teaches a mixture of peroxy acid and hydrogen peroxide along with use of the parent carboxylic acid (acetic acid) in making the composition. ‘581 teaches magnesium salt and metal salts of peroxy acids.  ‘581 teaches polyethylene glycol in the claims.  Claim 13 of ‘581 provides for applying the composition to a surface, which would be a coating.  ‘581 provides for a solution or suspension of the composition. The most common solvent for solutions is water and hydrogen peroxide and acetic acid would be soluble in water to make a solution.  ‘581 provides that the basic metal salt can a salt of acetate along with the metal being magnesium (claims 1 and 6 of ‘581).  In making coatings by the claims of ‘581, one would produce a coating that stabilizes the magnesium salt of the peroxycarboxylic acid.  It is noted that claim 39 only seeks to define the short-chain alcohol from the list of options in claim 38, but does not indicate that the short-chain alcohol has to be present.  Furthermore, such alcohols are commonly used as mixtures with water in making aqueous-alcoholic solvents.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 33-35, 37-38, 40-41, 47-48 and 50-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-13, 16, 18, 19 and 20 of copending Application No. 16/900,816 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘816 teaches a mixture of peroxy acid and hydrogen peroxide along with use of the parent carboxylic acid in making the composition. ‘816 teaches magnesium salt (magnesium acetate tetrahydrate). ‘816 teaches magnesium salt of peracetic acid.  Claim 18 of ‘816 provides for a gel, liquid, or spray, which would all contain a solvent.  Claim 19 of ‘816 provides for a coating of the composition. In making coatings by the claims of ‘816, one would produce a coating that stabilizes the magnesium salt of the peroxycarboxylic acid.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant’s Arguments
	Applicant argues that Man does not teach the claims because it provides for a chelating agent in addition to the metal salt.  As claim 47 uses “comprising” as a transition phrase, the claims allow for other additives of the prior art including chelating compounds and other types of stabilizing agents that do not consist of magnesium salt.  As long as the prior art teaches a magnesium salt that is capable of forming a magnesium salt of peroxycarboxylic acid, it will read on the claims even if it contains other additives.  
	Applicant argues that Molnar does not provide for the stabilizing agent consisting of one or more magnesium salts, however, in this rejection under USC 103 it is the teachings of Man that provide for the magnesium salt.  
	Applicant argues that Molnar’s disclosure is very general and would not direct one to 20-30 wt% of PEG.  However, Molnar teaches a concentrated cleaning formulation with polyethylene glycol as a first component in the concentration of 10 to 25 wt% or 15% to 25 wt% of the formulation (abstract and claims 1 and 2 of Molnar and paragraphs 58 and 59).  Thus, there is a teaching in Molnar that PEG would be used in such concentrations in a cleaning/disinfecting composition. See MPEP 2144.05 regarding the obviousness of overlapping ranges. 
 	Applicant argues that Man teaches against metal salts alone to achieve stabilization.  Although claim 33 now uses “consisting essentially of” as the transition phrase, the claim will be interpreted as “comprising” until the applicant shows how agents of the prior art affect the novel and basic characteristics of the claimed composition.  The claim does not formerly exclude chelators from the composition.  The addition of magnesium salts of Man into its formulations will provide the ability to form magnesium salts of peroxycarboxylic acid as peroxycarboxylic acids are also taught by Man.  Thus, both the magnesium salts and peroxycarboxylic acid are present in the mixture to form salts thereof.  The claim only states that the magnesium salt has only to be capable of forming a salt with percarboxylic acid.  Since Man teaches these salts, they are salts that are capable.  
Applicant argues that Man does not provide for 20-30 wt% of polyethylene glycol.  Man does teach polyethylene glycol, but does not teach amounts of it.  Since applicant amended the claims to close the range to 20-30 wt%, the Molnar reference is incorporated to allow for such amounts of polyethylene glycol in a cleaning formulation.  Note that Man is also to cleaning formulations for surfaces.  
Applicant is not arguing or filing terminal disclaimers for the obviousness-type double patenting rejections at this time.  Thus, the rejections are maintained.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613